DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 10-11 and 14-16, filed 9/8/2021, with respect to claims 1-2,5-8 and 11-14 have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eunyoung Lee on 10/12/2021. The application has been amended as follows: 

Claims filed on 9/8/2021 have been amended as follows:
11. (Currently Amended) The composite electrolyte according to claim 2,
wherein the first polymer base, the second polymer base, and the third polymer base one another.



Reasons for Allowance
4.	Claims 1-2,5-8 and 11-14 are allowed and have been re-numbered 1-10.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 14, the prior art of record fails to anticipate or suggest or render obvious a composite electrolyte for a secondary battery, having a mufti-laver structure, the composite electrolyte comprising: a first electrolyte layer positioned toward a cathode part; and a second electrolyte layer positioned toward an anode part, wherein the first electrolyte layer comprises a first polymer base, first ion conductive ceramic particles, and a first liquid electrolyte, wherein the second electrolyte layer comprises a second polymer base, second ion conductive ceramic particles, and a second liquid electrolyte, and wherein the first electrolyte layer and the second electrolyte layer are formed of different materials from each other, wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on 100 parts by weight of the composite electrolyte; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723